Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 1 November 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 1 November 1822
				
				I am so concerned at the style of your last Letter I hasten to answer it immediately although I have not had it more than an hour. Your health which is so precious to both your father and myself is our first care the state of your mind the next—If the first I charge you to take great care. You know the remedies I always apply for a cough as unfortunately you have had too much experience of this desease put on one of Oliver’s plaisters wear flannel waistcoat and yarn stockings Eat very little meat and live much upon milk taking new laid Eggs raw. Follow this advice and adhere to it for some time and I hope you will do well—Of your spirits half of your malady is owing to your age and a little fortitude will carry you well through your difficulties and dangers—Avoid reading Novels and as much as your peculiar studies will admit reading books which enfluence the imagination bend your mind as much as possible to mathematics which will in time blunt the edge of the keen sensibility you now complain of—These plans my beloved son appear hard nay almost impossible to you but believe me when I assure you that a little perseverance will conquer all your difficulties and the feelings which now hurrass you to death will gradually lose their ardour and you will be yourself astonished at the change—I do feel most sensibly for you and continually condemn myself for having foolishly been the cause by my thoughtlessness of your present suffering—Do not punish me so severely my son as to relinquish the prospects which open before and blight your future days by any indiscretion—I will not reproach you for your mention of your Grandfather because I am sure you did not mean to be disrespectful and rely upon it every allowance will be made for your age and nothing more expected of you than you can perform—If you are sick go to Dr Welsh; and tell Hariet I sent you there to be taken care of—Open your heart to me and do not decieve in any respect your devoted Mother
				
					L C Adams.
				
				
			